DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figure 10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-10, 11, 12 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, “a vehicle” in line 3.  As “a vehicle” has been previously set out, it should read “the vehicle”.
Claim 11 recites, “the side” in line 2.  As more than one “side” has been set out in claim 1, it is unclear as to which “side” the applicant is referring.  For the sake of examination, it has been treated as referring to the side of the airflow deflector surface.
Claim 15 tries to claim that the device is used on the top of a front windshield.  Claim 1, from which it depends, claims the use of the deflector that “is slanted to a vehicle lower side” as it extends towards “a vehicle rear side”.  The use of the device on the top of the windshield would require the device to slant upwards away from the vehicle lower side as it extends rearward, and as such, the language is indefinite as it contradicts the claim it depends from.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Audi (DE 10 2013 015 886; applicant cited).
Regarding Claim 1, Audi discloses an airflow deflector comprised of an exterior surface 14; and at least one airflow deflector area on a vehicle rear side of the exterior surface (see Figs. 1 and 2; airflow deflectors at rear of bumper apron 14), wherein the airflow deflector area includes: a slanted side that is slanted to a vehicle lower side as extending to a vehicle rear side (see Fig. 4; slanting from front to rear at 2 and 3); and an airflow deflector surface (side surface of 2 and 3) that extends in a vehicle vertical direction from the slanted side toward the exterior surface, an extending direction of a side of the airflow deflector surface, which serves as a boundary between the airflow deflector surface and the exterior surface, is oriented inward or outward in a vehicle width direction with respect to the vehicle longitudinal direction (see Figs. 1 and 2), and 
Regarding Claim 2, the airflow deflector is for a floor surface of a vehicle (underside) and is to deflect airflow in a vehicle longitudinal direction below the floor surface, and the exterior surface covers at least a part of the floor surface on a vehicle front side of an open space in the floor surface (see Fig. 2).
Regarding Claim 3, the slanted side extends in the vehicle longitudinal direction toward the open space in bottom view (see Fig. 2).
Regarding Claims 4 and 6, the deflector has plural deflector areas (on each side of the vehicle) arranged on the left and right and symmetrical about a centerline of the vehicle.
Regarding Claim 10, the airflow deflector is on a vehicle rearmost side of the exterior surface (rearmost of bumper apron) where an angled portion of the airflow deflector area corresponds to an edge on the vehicle front side of the open space (see Fig. 2).
Regarding Claims 11 and 12, see Fig. 2 for yaw angle with respect to a longitudinal direction.
Regarding Claims 13 and 14, see Fig. 5 for roll angle B (Beta).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 7-9 and 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Audi as applied to claims 2, 4 and 6 above, and further in view of ordinary skill in the art.

Regarding Claim 15, BMW shows use for the top of a windshield (see Fig. 1).

Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612